 



Exhibit 10.5
EV3 INC.
ROBERT J. PALMISANO INDUCEMENT GRANT
NON-INCENTIVE STOCK OPTION
OPTION CERTIFICATE
ev3 Inc., a Delaware corporation (the “Company”) hereby grants an Option to
Robert J. Palmisano, who shall be referred to as “Optionee”, to purchase from
the Company seven hundred fifty-four thousand (754,000) shares of Stock at an
Option Price per share equal to $8.64, which grant shall be subject to all of
the terms and conditions set forth in this Option Certificate. This grant has
been made as of April 6, 2008, which shall be referred to as the “Grant Date”.
The Option Price of this Option is the closing price of the Stock on the NASDAQ
Stock Market on April 4, 2008, which is the last business day immediately
preceding the Grant Date. This Option is not intended to satisfy the
requirements of § 422 of the Code and thus shall not be an “incentive stock
option.” This Option is being granted as an “employee inducement award” within
the meaning of Rule 4350(i)(1)A)(iv) of the NASDAQ Stock Market Marketplace
Rules.

         
 
  EV3 INC.
 
       
 
       
 
  By:    
 
       

TERMS AND CONDITIONS
     § 1. Definitions. This Option grant is subject to all the terms and
conditions set forth in this Option Certificate. Certain capitalized terms used
in this Option Certificate are defined as follows:
     Affiliate means any organization (other than a Subsidiary) that would be
treated as under common control with the Company under § 414(c) of the Code if
“50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.
     Board means the Board of Directors of the Company.
     Change in Control means a change in control of the Company occurring after
the Grant Date of a nature that would be required to be reported in

 



--------------------------------------------------------------------------------



 



response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Exchange
Act, whether or not the Company is then subject to such reporting requirement;
provided, however, that, without limitation, a Change in Control shall include:
(i) the acquisition (other than from the Company) after the Grant Date by any
person, entity or “group” within the meaning of Section 13(d)(3) or 14(d)(2) of
the Exchange Act (excluding, for this purpose, the Company or its subsidiaries,
any employee benefits plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company, any qualified
institutional investor who meets the requirements of Rule 13d-1(b)(1)
promulgated under the Exchange Act, Warburg Pincus LLC and its affiliates, and
The Vertical Group, L.P. and its affiliates) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either the then-outstanding shares of common stock or the combined voting power
of the Company’s then-outstanding capital stock entitled to vote generally in
the election of directors; (ii) individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) ceasing for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or (iii) approval by the stockholders of the Company of
(A) reorganization, merger, or consolidation, in each case, with respect to
which persons who were the stockholders of the Company immediately prior to such
reorganization, merger, or consolidation do not, immediately thereafter, own
more than 50% of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged, consolidated or other
surviving corporation’s then-outstanding voting securities, (B) a liquidation or
dissolution of the Company, or (C) the sale of all or substantially all of the
assets of the Company.
     Code means the Internal Revenue Code of 1986, as amended.
     Committee means a committee of the Board which shall have at least 2
members, each of whom shall be appointed by and shall serve at the pleasure of
the Board and, if at any time the Company desires to exempt issuances within the
meaning of Section 162(m) of the Code, each of whom shall be an “outside
director” within the meaning of Section 162(m)(4)(C) of the Code.
     Exchange Act means the Securities Exchange Act of 1934, as amended.

- 2 -



--------------------------------------------------------------------------------



 



     Family Member has the meaning given such term in Form S-8 under the 1933
Act.
     Stock means the common stock of the Company.
     Subsidiary means a corporation which is a subsidiary corporation (within
the meaning of § 424(f) of the Code) of the Company.
     1933 Act means the Securities Act of 1933, as amended.

  § 2.   Vesting and Option Expiration.

  (a)   General Rule. Subject to § 2(b) and § 2(c), Optionee’s right under this
Option Certificate to exercise this Option shall vest with respect to: (1) 25%
of the shares of Stock which may be purchased under this Option Certificate on
April 6, 2009, such date being approximately twelve (12) months from the Grant
Date, provided he remains continuously employed by the Company or continues to
provide services to the Company through such date, and (2) with respect to the
remaining 75% of such shares of Stock, in equal amounts on the sixth day of each
of the next thirty-six (36) months thereafter, beginning on May 6, 2009 provided
he remains continuously employed by the Company or continues to provide services
to the Company through each such date.

  (b)   Option Expiration Rules.

  (1)   Non-Vested Shares. If Optionee’s employment or service with the Company
terminates for any reason whatsoever, including death, Disability or retirement,
while there are any non-vested shares of Stock subject to this Option under §
2(a), this Option immediately upon such termination of employment or service
shall expire and shall have no further force or effect and be null and void with
respect to such non-vested shares of Stock.

  (2)   Vested Shares. Optionee’s right to exercise all or any part of this
Option which has vested under § 2(a) shall expire no later than the tenth
anniversary of the Grant Date. However, if Optionee’s employment or service
relationship with the Company terminates before the tenth anniversary of the
Grant Date, Optionee’s right to exercise this Option which

- 3 -



--------------------------------------------------------------------------------



 



      has vested under § 2(a) shall expire and shall have no further force or
effect and shall be null and void:

  (A)   on the date his employment or service relationship terminates if his
employment or service relationship terminates for Cause,

  (B)   on the first anniversary of the date his employment or service
relationship terminates if his employment or service relationship terminates as
a result of his death or Disability, or

  (C)   at the end of the 90 day period which starts on the date his employment
or service relationship terminates if his employment or service relationship
terminates other than (1) for Cause or (2) as a result of his death or
Disability.

  (c)   Special Rules.

  (1)   Sale of Business Unit. The Committee, in connection with the sale of any
Subsidiary, Affiliate, division or other business unit of the Company, may,
within the Committee’s sole discretion, take any or all of the following actions
if this Option or the rights under this Option will be adversely affected by
such transaction:

  (A)   accelerate the time Optionee’s right to exercise this Option will vest
under § 2(a),

  (B)   provide for vesting after such sale or other disposition, or

  (C)   extend the time at which this Option will expire (but not beyond the
tenth anniversary of the Grant Date).

  (2)   Change in Control. If there is a Change in Control of the Company, this
Option shall become fully vested and immediately exercisable upon the closing of
the Change in Control and the Board shall have the right (to the extent
expressly required as part of such transaction) to cancel this Option after
providing the Optionee a reasonable period to exercise his Options.

- 4 -



--------------------------------------------------------------------------------



 



  (3)   Affiliates. For purposes of this Option Certificate, any reference to
the Company shall include any Affiliate, Parent or Subsidiary of the Company,
and a transfer of employment or service relationship between the Company and any
Affiliate, Parent or Subsidiary of the Company or between any Affiliate, Parent
or Subsidiary of the Company shall not be treated as a termination of employment
or service relationship under this Option Certificate.

  (4)   Termination of Employment or Service Relationship. For purposes of this
Option Certificate, if the Optionee’s employment with the Company terminates
while there are any non-vested shares of Stock subject to this Option under §
2(a) but the Optionee at such time then becomes an independent consultant to the
Company, the Optionee’s right under this Option Certificate to exercise this
Option shall continue to vest so long as the Optionee continues to provide
services to the Company in accordance with § 2(a). For purposes of this Option
Certificate, except as otherwise provided below, if the Optionee’s employment
with the Company terminates but the Optionee at such time then becomes an
independent consultant to the Company, the termination of the Optionee’s
employment shall not result in the expiration of the Option under § 2(b)(1) or
2(b)(2). Notwithstanding the foregoing, the Optionee’s right to exercise all or
any part of this Option which has vested under § 2(a) shall expire no later than
the tenth anniversary of the Grant Date.

  (5)   Fractional Shares. Optionee’s right to exercise this Option shall not
include a right to exercise this Option to purchase a fractional share of Stock.
If Optionee exercises this Option on any date when this Option includes a
fractional share of Stock, his exercise right shall be rounded down to the
nearest whole share of Stock and the fractional share shall be carried forward
until that fractional share together with any other fractional shares can be
combined to equal a whole share of Stock or this Option expires.

  (a)   Definitions.

- 5 -



--------------------------------------------------------------------------------



 



  (1)   Cause. For purposes of this Certificate, “Cause” shall exist if
(A) Optionee has engaged in conduct that in the judgment of the Committee
constitutes gross negligence, misconduct or gross neglect in the performance of
Optionee’s duties and responsibilities, including conduct resulting or intending
to result directly or indirectly in gain or personal enrichment for Optionee at
the Company’s expense, (B) Optionee has been convicted of or has pled guilty to
a felony for fraud, embezzlement or theft, (C) Optionee has engaged in a breach
of any policy of the Company for which termination of employment or service is a
permissible consequence or Optionee has not immediately cured any performance or
other issues raised by Optionee’s supervisor, (D) Optionee had knowledge of (and
did not disclose to the Company in writing) any condition that could potentially
impair Optionee’s ability to perform the functions of his job or service
relationship fully, completely and successfully, or (E) Optionee has engaged in
any conduct that would constitute “cause” under the terms of his employment or
consulting agreement, if any.

  (2)   Disability. For purposes of this Certificate, “Disability” means any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months and which renders Optionee unable to engage in any substantial
gainful activity. The Committee shall determine whether Optionee has a
Disability. If Optionee disputes such determination, the issue shall be
submitted to a competent licensed physician appointed by the Board, and the
physician’s determination as to whether Optionee has a Disability shall be
binding on the Company and on Optionee.

     § 3. Method of Exercise of Option. Optionee may exercise this Option in
whole or in part (to the extent this Option is otherwise exercisable under § 2
with respect to vested shares of Stock) only in accordance with the rules and
procedures established from time to time by the Committee for the exercise of an
Option. The Option Price shall be paid at exercise either in cash, by check
acceptable to the Company or through any cashless exercise procedure which is
implemented by a broker unrelated to the Company through a sale of Stock in the
open market and which is acceptable to the Committee, or in any combination of
these forms of payment.

- 6 -



--------------------------------------------------------------------------------



 



     § 4. Delivery and Other Laws. The Company shall deliver appropriate and
proper evidence of ownership of any Stock purchased pursuant to the exercise of
this Option as soon as practicable after such exercise to the extent such
delivery is then permissible under applicable law or rule or regulation, and
such delivery shall discharge the Company of all of its duties and
responsibilities with respect to this Option.
     § 5. Non-transferable. No rights granted under this Option shall be
transferable by Optionee other than (a) by will or by the laws of descent and
distribution or (b) to a Family Member provided such transfer is made as a gift
without consideration and such transfer complies with applicable securities
laws. The person or persons, if any, to whom this Option is transferred shall be
treated after Optionee’s death the same as Optionee under this Option
Certificate.
     § 6. No Right to Continue Service. Neither this Option, nor any related
material shall give Optionee the right to continue in employment by or perform
services to the Company or shall adversely affect the right of the Company to
terminate Optionee’s employment or service relationship with the Company with or
without Cause at any time.
     § 7. Stockholder Status. Optionee shall have no rights as a stockholder
with respect to any shares of Stock under this Option until such shares have
been duly issued and delivered to Optionee, and no adjustment shall be made for
dividends of any kind or description whatsoever or for distributions of rights
of any kind or description whatsoever respecting such Stock except as expressly
set forth in this Option.
     § 8. Governing Law. This Option Certificate shall be governed by the laws
of the State of Delaware.
     § 9. Binding Effect. This Option Certificate shall be binding upon the
Company and Optionee and their respective heirs, executors, administrators and
successors.
     § 10. Tax Withholding. This Option has been granted subject to the
condition that Optionee consents to whatever action the Committee directs to
satisfy the minimum statutory federal and state withholding requirements, if
any, which the Company determines are applicable upon the exercise of this
Option.
     § 11. References. Any references to sections (§) in this Option Certificate
shall be to sections (§) of this Option Certificate unless otherwise expressly
stated as part of such reference.
     § 12. Availability of Annual Report to Stockholders and Other SEC Filings.
A copy of the Company’s most recent annual report to stockholders and other

- 7 -



--------------------------------------------------------------------------------



 



filings made with the Securities and Exchange Commission are available on the
Company’s internet website, www.ev3.net, under the Investors Relations—SEC
Filings section. If you like to receive a paper copy of the Company’s most
recent annual report to stockholders and other filings made by the Company with
the Securities and Exchange Commission, please contact Kevin M. Klemz at the
address, telephone number or e-mail address above.
     § 13. Adjustment in Capital Structure. The number, kind or class (or any
combination thereof) of shares of Stock subject to this Option and the Option
Price of this Option shall be adjusted by the Company in a reasonable and
equitable manner to preserve immediately after
     (a) any equity restructuring or change in the capitalization of the
Company, including, but not limited to, spin offs, stock dividends, large
non-reoccurring dividends, rights offerings or stock splits, or
     (b) any other transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company
the aggregate intrinsic value of this Option immediately before such
restructuring or recapitalization or other transaction. If any adjustment under
this §13 would create a right to acquire a fractional share of Stock under this
Option, such fractional share shall be disregarded and the number of shares of
Stock subject to any Options shall be the next lower number of shares of Stock,
rounding all fractions downward.

- 8 -